Title: To Alexander Hamilton from Tobias Lear, 27 August 1792
From: Lear, Tobias
To: Hamilton, Alexander



Dear Sir,
Portsmouth N. H. Augt. 27th: 1792

I find, on enquiry, that a suitable Character may be obtained in this part of the Country, i.e. in Massachusetts, to take charge of a private school in Philadelphia, if a proper compensation should be offered. Upon conversing with several gentlemen on this subject I have found it to be a concurrent opinion that about one thousand dollars per Annum would induce such a person to come forward in this business as would give entire satisfaction both as to respectability method, & talents.

As you appeard to be anxious on this head I have taken the liberty to give you this information, and beg the favor of you to let me know what prospect there is of making up such a school as would hold out something like the above mentioned compensation, & when it could probably be formed.
It is with pleasure I can inform you that everything in this part of the country wears the face of prosperity & contentment. The people appear to be quite happy under the present government and speak of themselves as the most fortunate people in the world. In this town, where I have had more opportunity of making observations than in any other, I find a degree of industry, enterprize & prosperity to which they have hereto-fore been strangers, at least since the Revolution. A sufficient circulating medium seems to have given new life to every undertaking. Not a man is unemployed, unless he chuses to lead an idle life, and so few are there of this class that they are in no repute.
Mrs. Lear desires her best wishes & affectionate regards may be presented to Mrs. Hamilton, to which you will be so good as to add my best respects. We expect to set out for Philada. about the 12th of next month.
With sincere respect & attachment   I am Dear Sir   Your Most Obedt. Servt.
Tobias Lear
